Citation Nr: 0522301	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 22, 1976, to July 
14, 1976.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2002, 
the veteran testified at a Board hearing.  This matter was 
remanded in November 2003 and September 2004 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In June 2005, the veteran's representative submitted 
correspondence referencing a "request to amend [service 
connection for a low back disability] and to include an 1151 
claim for misdiagnosed condition and delay of medical 
treatment and for cancer around the bile duct of the 
pancreas."  This is referred to the RO for clarification and 
any necessary action.


FINDINGS OF FACT

1.  A preexisting lob back disability was not noted at the 
time of the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the 
veteran's low back disability existed prior to service, and 
was not aggravated by service.

3.  The veteran's current back disability is not causally 
related to any injury during active duty service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2001.  
The letter predated the January 2002 rating decision.  See 
id.  This matter was remanded in November 2003 and 
subsequently another VCAA letter was issued in March 2004.  
In September 2004, the matter was remanded, and another VCAA 
letter was issued in December 2004.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claims.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The June 2001, March 2004, 
and December 2004 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA 
records.  The veteran identified private physicians who he 
claims rendered post-service treatment for his back 
disability, however, the veteran stated that the identified 
physicians are either retired or deceased.  As such, these 
records are unavailable.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in March 2004.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

The veteran had 23 days of active service, for the period 
June 22 to July 14, 1976.

On a Report of Medical History completed by the veteran in 
May 1976 for induction purposes, the veteran checked the 
"No" box in response to the question as to whether he had 
ever had recurrent back pain.  A Report of Medical 
Examination completed in May 1976 reflects no disabilities 
and deems the veteran qualified for service. 

On June 29, 1976, the veteran complained of low back pain and 
asthma.  On physical examination, the examiner noted wheezing 
and bilateral lower lobes.  The examiner's impression was 
EPTS (existed prior to service}.  The veteran was sent to PAD 
(Patient Administrative Division) for request of his civilian 
records.  On July 1, the veteran complained of low back pain.  
It was noted that he had been sent to PAD.  On physical 
examination, the veteran had tenderness of lower back to 
touch.  There was no muscle rigidity or muscle spasms.  The 
impression was request evaluation.  Another note dated July 1 
referenced that the low back pain existed prior to service, 
and discharge was pending for "fraudulent enlistment."  On 
July 3, the veteran complained of back pain.  On July 6, the 
veteran complained of low back pain and asthma.  The 
examiner's impression was existed prior to service.  Another 
notation dated July 6 referenced the veteran's complaints of 
low back pain for 2 weeks.  Straight-leg raising test was 
negative, and range of motion was within normal limits.  The 
impression was no evidence of pathology. 

A Disposition Form (Form 2496) to the Physical Evaluation 
Board Liaison Office signed by the veteran on July 7, 1976, 
requests an expeditious discharge for his physical 
disability.  The document states the following:

1.  I request discharge for my physical 
disability.  I have been informed that, 
based upon the findings and 
recommendations of a Medical Board, I am 
considered to be unfit for retention in 
the military service by reason of 
physical disability which has been found 
to have existed prior to my enlistment 
and which is neither incident to nor 
aggravated by my military service.

2.  I have been fully informed and 
understand that I am entitled to the same 
consideration and processing as any other 
member of the Army who is separated for 
physical disability.  I understand that 
this includes consideration of my case by 
the adjudicative system established by 
the Secretary of the Army for processing 
disability separations.  However, I elect 
not to exercise this right.  I also 
understand that entitlement to Veterans 
Administration benefits will be 
determined by Veterans Administration.

3.  If this application is approved, I 
understand that I will be separated by 
reason of physical disability  existing 
prior to service and will receive a 
discharge of the type commensurate with 
the character of my service, as 
determined by the officer designated to 
effect my separation.

A clinical record notes a date of admission of July 8 and a 
date of discharge of July 12, 1976.  The record notes a 
contributory history of history of back pain prior to 
service, and history of asthma.  On physical examination, the 
back was within normal limits except for tenderness in lower 
back.  The physician deemed the veteran not physically 
qualified for enlistment into the military service at the 
time of entrance, therefore, the veteran was presented to the 
medical board for evaluation and disposition.

On July 9, 1976, the medical board determined that the 
veteran was medically unfit for further military service, and 
determined that he was not medically qualified for 
continuance of active duty.  The medical board noted back 
pain and history of bronchial asthma, and recommended that 
the veteran be separated from service for a condition 
existing prior to service.  The medical board noted that the 
veteran's back pain and asthma existed prior to service, were 
not caused by an incident in service, and were not aggravated 
by active duty.  The veteran indicated his understanding of 
the medical board determination with his signature on July 9, 
1976.

In January 2000, the veteran filed a claim of service 
connection for a back disability, claiming that he hurt his 
back in boot camp.  He claimed treatment by Dr. B. in the 
1970s, Dr. L. in the 1980s, Dr. C. in the 1980s, and an 
unknown doctor with a concrete supply company in the 1980s.  
In his substantive appeal, the veteran claimed that on June 
29, 1976, he was called from the barracks by the drill 
instructor and he either stumbled or tripped, and fell down 
two flights of stairs, and later that morning sought medical 
treatment.

In October 2002, the veteran testified at a hearing before 
the Board.  He denied a preexisting back disability prior to 
service.  He stated that he fell down two flights of stairs 
and sought treatment the next day.  The veteran claimed that 
approximately a month after separation from service, he 
sought treatment for his back.  He claimed that he was 
treated by Dr. W. who gave him a vitamin B12 shot and pain 
pills.  He also sought treatment from Dr. B. who had since 
died.  Post-service, he was employed as a truck driver.  He 
stated that he did not sustain additional injury.

In March 2004, the veteran underwent a VA examination.  The 
veteran complained of back pain which he says occurred in 
service.  Upon physical examination, the examiner diagnosed 
degenerative disc disease/degenerative joint disease with 
compression fractures of T12 and L1 with residuals.  The 
examiner reviewed the claims folder and noted the July 1976 
service medical record which noted no evidence of pathology.  
The examiner also acknowledged the absence of back pain on 
his enlistment physical examination, and the medical board's 
findings that the back problem preexisted service.  The 
examiner opined that the veteran has a current disability.  
The examiner opined that it appeared that there was no active 
pathology discovered at the time of his evaluation and 
discharge in 1976.  The examiner could see no further 
documentation of pathology until about July 2000.  In the 
absence of any continued documentation and medical 
information, it was not possible to state that the present 
pathology was the result of his service problem without 
resorting to unfounded speculation.  It also appears from the 
deliberations of the medical board during his discharge from 
service that the medical board felt that any problems he had, 
existed prior to his enlistment.

VA outpatient treatment records dated October 2002 through 
February 2005 reflect complaints of back pain.

II.  Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for a back disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

III.  Analysis

The veteran is presumed under the law to have been in sound 
condition when he entered active duty on June 22, 1976.  The 
veteran's enlistment examination did not note any 
disabilities, to include a back disability.  Thus, the 
veteran's back disability disorder was not "noted" on 
entrance.  A week later, the veteran was seen for complaints 
of low back pain.  Although the veteran's claim is currently 
based on the claim that he fell down two flights of stairs in 
service, the service medical records do not reflect such an 
incident.  On physical examination on June 29, 1976, the 
examiner's impression was that the disability existed prior 
to service.  Apparently, the veteran's pre-service medical 
records were then requested, however, there is no record as 
to whether they were ever received.  The veteran again 
complained of back pain on July 1, 3, and 6.  The examiner's 
impression, again, was that the disability preexisted 
service.  Then, upon medical board review, the medical board 
determined that the veteran's back disability existed prior 
to entry and was not sustained or aggravated in the line of 
duty.  

Although a back disability was not "noted" on the veteran's 
entrance examination, the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's back disability preexisted service.  The in-service 
examiner's opinion that the disorder existed prior to service 
was based on medical expertise, after examination of the 
veteran.  The medical board then determined that the 
veteran's back disability existed prior to service.  
Moreover, the veteran's signature is affixed to two documents 
which reflects a history of back pain and asthma and informs 
him that he was being discharged due to disabilities which 
existed prior to service.  This evidence, coupled with the 
fact that such medial determination was made only a week 
after entry into service, constitutes clear and unmistakable 
evidence that the condition existed prior to service.

Turning to the question of whether the preexisting back 
disability was aggravated by service, the Board notes that 
the medical board made a finding that the veteran's 
disability was not aggravated by service.  Additionally, at 
one point, on July 6, the examiner noted no pathology.  
Notwithstanding this, however, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).

Here, the service medical records reveal no subsequent injury 
to the back.  The records simply reflect that one week after 
his entrance on active duty, the veteran complained of low 
back pain.  Moreover, after separation from service, although 
the veteran has testified that he sought medical treatment 
one month after separation and continuously thereafter, there 
is no medical evidence to support such treatment.  The 
medical evidence of record is devoid of a showing of a back 
disability until October 2002, over 26 years after discharge 
from service.  Even acknowledging that the veteran's claim 
for disability compensation was filed in January 2000, this 
still constitutes almost 24 years after separation from 
service.  The Court has held that the absence of evidence of 
complaint or treatment for the claimed disorder for many 
years following service is clear and convincing evidence that 
the disorder was not aggravated by service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).

In the alternative, even if the Board were to find that the 
presumption of soundness had not been rebutted, the 
preponderance of the evidence of record is against service 
connection.  The veteran complained of back pain during 
service, however, on examination in July 6 the examiner noted 
that there was no active pathology.  Additionally, as noted, 
the medical evidence of record is devoid of any post-service 
treatment for a back disability until over a quarter century 
after separation from service.  This suggests that any injury 
that the veteran claims was sustained in service was acute 
and transitory in nature and resolved without leaving chronic 
disability.  Moreover, the March 2004 VA examiner opined that 
in the absence of any medical information, it was not 
possible to state that his current disability was the result 
of his problems in service, without resorting to unfounded 
speculation.  As such, there is no medical evidence to 
support an etiological relationship to the veteran's current 
disability.  The preponderance of the competent evidence is 
against a finding that any current back disability is related 
to service.

In conclusion, the evidence clearly and unmistakably shows 
that the back disability preexisted the veteran's entrance on 
active duty.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated by service.  
For these reasons the Board finds that the back disability 
existed prior to the veteran entering service, the disability 
was not aggravated during service, and the presumption of 
sound condition on entering service has been successfully 
rebutted.  In the alternative, the Board finds that any low 
back injury during service was acute in nature and resolved 
without leaving low back disability.  In either case, the 
Board concludes that the veteran's current low back 
disability is not causally related to his brief period of 
service in 1976.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


